Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-7, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2018/0177491), in view of Liu et al. (US 2018/0207447) and further in view of Lacoste et al. (US 2005/0085726).  

3.	Addressing claims 1 and 13, Hynynen discloses a method of obtaining ultrasound waves for sonodynamic therapy, comprising:
coupling a sonodynamic therapy device to a skin surface of a head of a patient with a brain with the tumor cells, the sonodynamic therapy device comprising a flexible membrane coupled to a rigid shell and a cooling 
driving the array of flat piezoelectric ultrasound transducers with a signal with a modulated wave parameter to produce the ultrasound wave, wherein the sonodynamic therapy device is configured to acoustically couple the array of flat piezoelectric ultrasound transducers to the skin surface, wherein the flexible membrane is configured for conforming to the head of the patient at the skin surface (see Figs. 1B, 2A, claims 9, 13, [0063-0065]; [0072], [0077] and [0136]; the transducer is place in the frame; elastic membrane along with the frame is conforming to the skin surface as see in Fig. 2B);
a method of obtaining ultrasound waves for sonodynamic therapy, comprising: coupling a sonodynamic therapy device to a skin surface of a head of a patient, the sonodynamic therapy device comprising a flexible membrane coupled to a rigid shell and a cooling system, wherein the rigid shell comprises an array of flat piezoelectric ultrasound transducers and a controller, wherein each of the flat piezoelectric ultrasound transducers is configured to emit an ultrasound wave (see Figs. 1B, 2A, claims 9, 13, 
driving the array of flat piezoelectric ultrasound transducers with a signal with a modulated wave parameter to emit a plurality of the ultrasound waves with a frequency in a range of 20 kHz to 12 MHz, wherein the sonodynamic therapy device is configured to acoustically couple the array of flat piezoelectric ultrasound transducers to the skin surface, wherein the flexible membrane is configured for conforming to the head of the patient at the skin surface (see Figs. 1B, 2A, claims 9, 13, [0063-0065]; [0072], [0077] and [0136-0137]; the transducer is place in the frame; elastic membrane along with the frame is conforming to the skin surface as see in Fig. 2B).

Hynynen does not disclose a sonosensitizer comprises protoporphyrin IX, activate protoporphyrin IX in a treatment region to treat cancer in the tumor cells of the patient; emit zero vergence ultrasound wave; wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient and circulating a fluid in the cooling system to reduce heat at the skin surface. Liu discloses a sonosensitizer comprises protoporphyrin IX, activate protoporphyrin IX in a treatment region to treat cancer in the tumor cells of the patient (see [0006], [0033], [0044] and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynynen to use protoporphyrin IX at cancer treatment site as taught by Liu because this is a well-
Hynynen discloses cooling system but does not explicitly discloses the cooling system is performed by circulating water/fluid. Lacoste discloses treatment with an intensity in a range of 0.5 W/cm2 to 20 W/cm2; emit zero vergence ultrasound wave; wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient and circulating a fluid in the cooling system to reduce heat at the skin surface (see Fig. 21, [0041], [0056] and [0128]; planar wave is zero vergence; it does not converge or diverge; planar wave also minimize a spatial variation of an acoustic intensity in treatment region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynynen to have an intensity in a range of 0.5 W/cm2 to 20 W/cm2; emit zero vergence ultrasound wave; wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient and circulating a fluid in the cooling system to reduce heat at the skin surface as taught by Lacoste because this is standard FDA intensity range to prevent injury and circulate fluid to keep the fluid cool (see [0136]; such intensity range avoid cavitation; planar wave provide a uniform and deep diffusion of sound energy). 

4.	Addressing claims 2-4, 6-7 and 15-17, Hynynen discloses:
regarding claim 2, wherein the controller determines at least one in situ variable selected from the group consisting of: a tissue depth, a tissue volume, a skull thickness, and a temperature, and adaptively modulates 
regarding claim 3, wherein the controller determines an in situ variable and adaptively modulates the zero vergence ultrasound wave to preferentially target a treatment region based on the in situ variable (see [0079]; Lacoste explicitly disclose zero vergence (see [0056] and Fig. 21));
regarding claim 4, wherein the controller detects at least one flat piezoelectric transducer in the array of flat piezoelectric transducers and selects a treatment algorithm for the at least one flat piezoelectric transducer (see abstract, Figs. 2A-B, 5A-B, [0019] and [0030]; register the transducer elements is detecting the flat transducer elements; treatment plan and controlling the pulse is select the treatment algorithm);
regarding claim 6, wherein the controller drives the array of flat piezoelectric transducers with the signal at the frequency to produce the zero vergence ultrasound wave with a temporal average intensity without causing thermal or other damage to healthy cells in the treatment region (see [0136] and Fig. 15; the temperature only rise 0.03 Celsius above body temperature so there is no thermal damage; Lacoste explicitly disclose zero vergence (see [0056] and Fig. 21));
regarding claims 7 and 15, wherein the controller drives the array of flat piezoelectric transducers with the signal at the frequency to produce the zero vergence ultrasound wave for a non-thermally ablative treatment with 
regarding claim 16, wherein the signal is a packet comprising a predetermined number of cycles per packet to produce a packet of acoustic waves, the signal being selected from at least one of the group consisting of: a frequency modulated signal and a phase modulated signal (see [0044], [0046], [0109], [0122] and [0136]; signal/packet with a number of cycles with varying frequency);
regarding claim 17, wherein the packet is made of a repeating signal comprising at least one selected from the group consisting of: a sine wave, a rectangular pulse, and a triangular pulse (see abstract and Fig. 14, transmit pulses; the pulses include a certain number of cycles; the cycles are repeating wave; the ultrasound signal is often sine wave or rectangular pulse or triangular pulse (see Fig. 14); Saguchi explicitly disclose sine wave, rectangular and triangle (see Saguchi’s Figs. 12-13).

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2018/0177491), in view of Liu et al. (US 2018/0207447), further in view of Lacoste et al. (US 2005/0085726) and Chapelon et al. (US 5,738,635).  

. 

7.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2018/0177491), in view of Liu et al. (US 2018/0207447), further in view of Lacoste et al. (US 2005/0085726), Chapelon et al. (US 5,738,635) and Saguchi et al. (US 2010/0217160).   

8.	Addressing claims 8 and 14, Hynynen varying the signal based on the temperature and a frame/rigid shell (see [0046], [0059], [0135] and Fig. 2B, element 110 shell; vary/adjust the frequency and phase either by only two ways intra pulse or inter pulse). However, he does not disclose measuring a temperature with a temperature sensor in the cooling system coupled to the grid array of flat piezoelectric transducers; . 




Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8 and 13-17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,379,320 (see col. 7, lines 10-15; plane/planar wave provide uniform and deep diffusion).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793